FILED
                             NOT FOR PUBLICATION                            OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMERICA JEANNETTE DE LEON                        No. 08-71931
COLOCHO,
                                                 Agency No. A044-804-462
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       America Jeannette de Leon Colocho, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) removal order. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. “[W]e review for whether substantial evidence

supports a finding by clear, unequivocal and convincing evidence that [Colocho]

abandoned [her] lawful permanent residence in the United States.” Khodagholian

v. Ashcroft, 335 F.3d 1003, 1006 (9th Cir. 2003). We deny the petition for review.

       Substantial evidence supports the agency’s determination that the

government met its burden of showing Colocho abandoned her lawful permanent

resident status because the record does not compel the conclusion that she intended

to promptly return to the United States during the seven years she lived in El

Salvador. See Singh v. Reno, 113 F.3d 1512, 1514 (9th Cir. 1997) (stating that

“[t]he relevant intent is not the intent to return ultimately, but the intent to return to

the United States within a relatively short period”).

       We agree with the agency that Khodagholian is distinguishable. See

Khodagholian, 335 F.3d at 1007-08 (petitioner had a continuous, uninterrupted

intent to return to the U.S. based on evidence he sought to sell assets and wind up

his affairs while in Iran and during one six-month visit cared for a terminally ill

mother and orphaned nephews).




                                             2                                      08-71931
      Colocho’s contentions that the IJ applied the incorrect burden of proof and

that the BIA abused its discretion by failing to consider all of the relevant factors is

belied by the record.

      PETITION FOR REVIEW DENIED.




                                            3                                    08-71931